F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 21 1999

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                             Clerk



 ALPHONZO HARRISON,

          Petitioner-Appellant,
                                                       No. 99-6312
 v.                                                (D.C. No. 98-CV-634)
                                                       (W.D. Okla.)
 RON CHAMPION, Warden,

          Respondent-Appellee.




                         ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK and HENRY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is

therefore ordered submitted without oral argument.

      Defendant-Petitioner Alphonzo Harrison seeks to appeal the district court’s

denial of his petition for a writ of habeas corpus under 28 U.S.C. § 2254. In so

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
doing, he seeks a certificate of appealability under 28 U.S.C. § 2253.

      In 1968, Mr. Harrison was convicted and sentenced in Oklahoma state court

for murder. Oklahoma law then provided for Mr. Harrison to appear before the

Parole Board for consideration of parole after he served one-third of his sentence.

See Okla. Stat. tit. 57 § 332.7 (1961). Pursuant to a Parole Board policy which

began in 1981, Mr. Harrison was granted annual reviews before the parole board

beginning in 1988 and continuing through 1994. In 1995, that policy was

amended to allow for review every five years instead of annually. Pursuant to the

new policy, Mr. Harrison’s next parole hearing was set for 1999.

      Mr. Harrison sought a writ of habeas corpus from the state and federal

courts claiming the change in the Parole Board’s policy violated the Due Process

clause, the Equal Protection clause, and the Ex Post Facto clause of the U.S.

Constitution. The Oklahoma Court of Criminal Appeals denied Mr. Harrison’s

writ. Similarly, the federal district court denied Mr. Harrison’s request for a writ

of habeas corpus, and further denied his request for a certificate of appealability

under 28 U.S.C. § 2253.

      In denying Mr. Harrison’s writ and motion for certificate of appealability,

the district court relied upon the Report and Recommendation made by the

Magistrate Judge. Magistrate Judge Purcell gave a detailed analysis to all Mr.

Harrison’s constitutional complaints, finally rejecting them all. After a de novo


                                         -2-
review, we find Judge Purcell’s analysis of Mr. Harrison’s constitutional claims

well-reasoned. Substantially for the reasons stated therein, we conclude Mr.

Harrison has failed to make “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). We therefore DENY his motion

for a certificate of appealability DISMISS this appeal. 1

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Chief Judge




      1
       Mr. Harrison moves to strike “Exhibit B” attached to the Oklahoma
Attorney General’s response for failure to serve that exhibit on him. However,
“Exhibit B” is a copy of the Oklahoma district court order denying Mr. Harrison’s
state writ of habeas corpus. That order was properly forwarded to Mr. Harrison at
the time of entry. The motion to strike is DENIED.

                                         -3-